Per Curiam.’
It is expressly provided that no appeal shall be effectual unless the appellant file the transcript in theprothonotary’s office, on or before the first day of the next term; without which, it would be in his power to delay the appellee unreasonably, while on the other hand, no hardship can be suffered from the provision. The appellant has the whole period of twenty days, if he will, to take an appeal and to perfect it, in the doing of which, he is not to be hurried by the approach of a term. He may give bail and do every thing else, necessary, to perfect his appeal on the twentieth day, though the beginning of a term have intervened since the judgment, provided the transcript be returned to the term next succeeding the perfecting of the appeal. But if actually completed, and made ready for return, he may not have all the twenty days in which to file the transcript, because the law requires him to file it, on or before the first day of the next term, after the en~ try of bail-, and it was his own fault not to have availed himself of the whole period of twenty days in taking and perfecting his appeal. Here a term was suffered to intervene, and the appeal therefore was properly quashed.
Judgment affirmed.